DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 include, or depend from claims that include, the limitation(s) “casing”.
The term “casing” is a term of art known to mean “Large-diameter pipe lowered into an openhole and cemented in place.” Or “Steel pipe cemented in place during the construction process to stabilize the wellbore.” 
The claims use the term “casing” in both as the traditional term of art “… punching holes in a casing…” and to mean “tool string” or “outer portion of the tool string surrounding or encasing internal components of the punch assembly”. 

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “casing” in claims is used by the claim to mean both “tool string” and the accepted meaning “wellbore casing.” The term is indefinite because the specification does not clearly redefine the term.
Claims 1, 20 include the limitation(s) “… elongate casing extending between first and second ends having a plurality…” It is unclear what the first and second ends the elongate casing is extending between is referencing (the casing to be punched, the tool, or the well). The examiner believes Applicant intended the claim to read “… elongate casing extending between first and second ends of the apparatus, the apparatus having a plurality…” or similar. 
Claim 20 includes the limitation(s): “…locating an elongate casing within a wellbore at a desired location…” It is unclear if this method step is referring to finding (locating) a specific section of elongate casing in the well the operator desires to punch 
Claims 2-19 are rejected based on dependency from a rejected claim
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 

Claim 19 includes the limitation(s): “… within said casing at” The examiner believes the end of claim 19 to be a typographical error as it appears text is missing and there is no period.
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 18-20 is/are, as best understood, rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schlumberger (US 2457277).

Regarding 1 Schlumberger teaches:
An apparatus for punching holes in a casing comprising: 
(Schlumberger 14) extending between first and second ends (Schlumberger near 46/30’) having a plurality of punches (Schlumberger 26/26’) adapted to be selectably extended therefrom, said casing having a piston cavity (Schlumberger 22) therein, said first end of said casing being in fluidic communication with a pressurized fluid source (Schlumberger 50); 
a slidable piston (Schlumberger comprising 28/29) contained within said cavity separating said cavity into extension and retraction cavities (Schlumberger near 42/42a in Fig. 2; 42’/42a in Figs. 3-4) wherein said extension cavity is operable (Schlumberger via 42a) to pressurize a rear surface (Schlumberger near 29/29’) of said plurality of punches and said retraction cavity is operable (Schlumberger via 42/42’) to pressurize a front surface (Schlumberger near 42’) of said plurality of punches; and 
a valve assembly (Schlumberger comprising 19, 16) adapted to selectably connect said pressurized fluid source with said extension or retraction cavities so as to extend or retract said punches.

Regarding 18 Schlumberger teaches:
The apparatus of claim 1 wherein said plurality of punches extend and retract along radial paths (Schlumberger Fig. 1) from said casing.

Regarding 19 Schlumberger teaches:
The apparatus of claim 18 wherein said plurality of punches are contained within said casing (Schlumberger Fig. 2) at

Regarding 20 Schlumberger teaches:
A method of punching holes in a casing comprising: 
locating an elongate casing (Schlumberger 14) within a wellbore at a desired location, said elongate casing extending between first and second ends (Schlumberger near 46/30’) having a plurality of punches (Schlumberger 26/26’) adapted to be selectably extended therefrom, said casing having a piston cavity (Schlumberger 22) therein; 
pressurizing (Schlumberger via 50) a first end of said elongate casing with a pressurized fluid source (Schlumberger 50); and directing said pressurized fluid to an extension side of a piston located within said cavity with a valve assembly (Schlumberger comprising 19, 16) adapted to selectably connect said pressurized fluid source with said extension or retraction cavities so as to extend or retract said punches (Schlumberger Figs. 2-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 14, 17-20 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Marsh (US 6637508) in view of Cook (US 20160215596).

Regarding 1 Marsh teaches:
An apparatus for punching holes in a casing comprising: 
an elongate casing (Marsh comprising 22, 66) extending between first and second ends (Marsh near 24, 54) having a punch (Marsh 60) adapted to be selectably extended therefrom, said casing having a piston cavity (Marsh near 48) therein, said first end of said casing being in fluidic communication with a pressurized fluid source (Marsh 4:7-50); 
a slidable piston (Marsh 48) contained within said cavity separating said cavity into extension and retraction cavities wherein said extension cavity is operable to pressurize a rear surface (Marsh 4:7-50) of said plurality of punches and said retraction cavity is operable to pressurize a front surface (Marsh 4:7-50) of said plurality of punches; and a valve assembly (Marsh 24) adapted to selectably connect said pressurized fluid source with said extension or retraction cavities so as to extend or retract said punches but does not expressly state a plurality of punches. 
Cook teaches an actuatable punch assembly (Cook Fig. 2) comprising a plurality of punches (Cook 404).
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Marsh to include a plurality of punches in order to allow the operator to reliably form multiple perforations at known distances from each other in a zone of interest with a single 

Regarding claim 14, the combination of Marsh and Cook teaches:
The apparatus of claim 1 wherein said piston is selectably retained (Marsh 4:7-50) at an initial position towards said extension cavity when said plurality of punches are retracted.

Regarding claim 17, the combination of Marsh and Cook teaches:
The apparatus of claim 2 wherein said pressurized fluid is directed through a mandrel (Marsh 34) extending through said piston to said front surfaces of said plurality of punches at said second position of said sleeve.

Regarding claim 18, the combination of Marsh and Cook teaches:
The apparatus of claim 1 wherein said plurality of punches extend and retract along radial paths (Marsh 4:7-50) from said casing.

Regarding claim 19, the combination of Marsh and Cook teaches:
The apparatus of claim 18 wherein said plurality of punches are contained within said casing (Marsh Fig. 2) at

Regarding claim 20, the combination of Marsh and Cook teaches:
A method of punching holes in a casing comprising: 
(Marsh comprising 22, 66) within a wellbore at a desired location, said elongate casing extending between first and second ends (Marsh near 24, 54) having a punch (Marsh 60) adapted to be selectably extended therefrom, said casing having a piston cavity (Marsh near 48) therein; 
pressurizing (Marsh 4:7-50) a first end of said elongate casing with a pressurized fluid source (Marsh 4:7-50); and directing (Marsh 4:7-50) said pressurized fluid to an extension side of a piston (Marsh 48) located within said cavity with a valve assembly (Marsh 24) adapted to selectably connect said pressurized fluid source with said extension or retraction cavities so as to extend or retract said punches but does not expressly state a plurality of punches. 
Cook teaches an actuatable punch assembly (Cook Fig. 2) comprising a plurality of punches (Cook 404).
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Marsh to include a plurality of punches in order to allow the operator to reliably form multiple perforations at known distances from each other in a zone of interest with a single actuation of the tool, decreasing the time required to perform perforating operations and ensuring known and proper offset distance between perforations. 

Claim 2-5, 8 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over the combination of Marsh and Cook in view of Kratochvil (US 20150233217).

Regarding claim 2, the combination of Marsh and Cook teaches:
The apparatus of claim 1 wherein the valve assembly is configured to connect a fluid input path to a first output (Marsh one of directed to side 48a or via 34 to 48b) extending to said extension cavity and said second (Marsh other of directed to side 48a or via 34 to 48b) connects said fluid input channel to a second output path (Marsh 4:7-50) extending to said retraction cavity.
but does not expressly state wherein said valve assembly comprise a longitudinally slidable sleeve located within a valve cavity of said casing between first and second positions wherein said first position connects a fluid input path to a first output extending to said extension cavity and said second connects said fluid input channel to a second output path extending to said retraction cavity.
Kratochvil teaches a downhole punch (Kratochvil 175) wherein said valve assembly (Kratochvil 69) comprise a longitudinally slidable sleeve (Kratochvil 71) located within a valve cavity (Kratochvil near 71) of said casing between first and second positions. 
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified the combination to include a sliding sleeve in place of a series of check valves in order to reduce the number of moving components and potential failure points. 

Regarding claim 3, the combination of Marsh, Cook, and Kratochvil teaches:
The apparatus of claim 2 wherein said sleeve is biased (Kratochvil via 90) to said first position.

Regarding claim 4, the combination of Marsh, Cook, and Kratochvil teaches:
The apparatus of claim 3 wherein said sleeve is biased to said first position by a spring (Kratochvil 90).

Regarding claim 5, the combination of Marsh, Cook, and Kratochvil teaches:
The apparatus of claim 2 wherein said sleeve forms an annular directing cavity (Kratochvil via 75, [0088]) with said valve cavity.

Regarding claim 8, the combination of Marsh, Cook, and Kratochvil teaches:
The apparatus of claim 5 wherein said directing cavity is in fluidic communication with a fluid input (Marsh [0088]) extending to said first end of said casing.

Allowable Subject Matter
Claims 6-7, 9-13, 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Prior Art
The following prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Cooper (US 6155150) teaches a hydraulic punch for perforating casing. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808. The examiner can normally be reached M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/David Carroll/           Primary Examiner, Art Unit 3674